        Case 1:19-cv-08253-KPF Document 37 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOISEY CALDWELL,

                          Plaintiff,
                                                     19 Civ. 8253 (KPF)
                   -v.-
                                                          ORDER
OFFICER GERMAN GERONIMO,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court held an initial pretrial conference in this case on March 25,

2020. (See Minute Entry for 3/26/2020). That same day, the Court entered a

case management plan and scheduling order on the docket. (Dkt. #32). Since

then, the Court has received several documents from Plaintiff, styled as a

motion for summary judgment (Dkt. #34), a motion for a more definite

statement (Dkt. #35), and a letter which Plaintiff requests a response from the

NYC Department of Law (Dkt. #36).

      Officer German Geronimo, the only defendant in this lawsuit has already

filed an answer to the complaint. (See Dkt. #13). The parties are now in

discovery. The Court explained to Plaintiff, at the pretrial conference, the

meaning of discovery and that he is required to participate in discovery. The

Court does not need further filings from Plaintiff, making allegations against

Officer Geronimo and the NYC Department of Law until discovery in this matter

is complete. Plaintiff is hereby ORDERED to stop filing letters and motions on

the docket unless they pertain to an issue arising during the discovery phase of

this case.
       Case 1:19-cv-08253-KPF Document 37 Filed 05/18/20 Page 2 of 2



     SO ORDERED.

Dated: May 18, 2020
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge



 A copy of this Order was mailed by Chambers to:
  Boisey Caldwell
  25 Elliot Place
  Bronx, NY 10452
